Citation Nr: 1521807	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Propriety of the reduction in evaluation from 100 percent to 30 percent for chronic obstructive pulmonary disease (COPD), effective April 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1976 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the Veteran's rating for COPD from 100 percent to 30 percent, effective April 1, 2011.  

In September 20, 2011 correspondence, the Veteran expressed disagreement with the January 2011 decision, but he referred to the issue as an increased rating issue.  Subsequent correspondences submitted by the Veteran and his representative, reference "increased rating" for the Veteran's service-connected COPD.  

However, the RO decision that was appealed by the Veteran was the reduction of the rating for COPD - it was not an increased rating claim.  Therefore, the Board will adjudicate the claim as to the propriety of the reduction because this is the only issue that was decided by the RO in the January 2011 rating decision.  To the extent that the Veteran's correspondence in September 2011 could be viewed as an increased rating claim, as the RO has not adjudicated this matter in the first instance, it is not on appeal and is referred to the RO for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

New medical evidence in support of the Veteran's claim as to whether a proposed reduction of evaluation for his service-connected COPD disability is proper was submitted in March 2014.  Notably, the Veteran expressly refused to waive RO consideration of this evidence.  Therefore, remand is required for consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

Relevant ongoing VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since December 2012.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




